DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-17, and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2020/0084753 A1) hereinafter Li.

Regarding claims 1, 14, 28, and 30 – Li discloses a processor; and memory coupled to the processor, the processor and memory configured to: transmit, to a base station, an indication of a capability of the UE to switch from monitoring a set of frequency resources according to a first subcarrier spacing to monitoring the set of frequency resources according to a second subcarrier spacing that is less than the first subcarrier spacing, wherein the indication of the capability of the UE to switch from the first subcarrier spacing to the second subcarrier spacing indicates an amount of time for the UE to switch from the first subcarrier spacing to the second subcarrier spacing; receive, from the base station, in response to transmitting the indication of the capability of the UE, signaling that indicates a configuration for monitoring the set of frequency resources according to the second subcarrier spacing; and switch from monitoring the set of frequency resources according to the first subcarrier spacing to monitoring the set of frequency resources according to the second subcarrier spacing based at least in part on the received configuration for monitoring the set of frequency resources, refer to Figures 2, 4, 5, and paragraphs [0005], [0006], [0026], [0027], [0043] to [0045], [0065], [0087], [0149], [0150], [0154], [0155], [0164], [0183], and claim 1.
Regarding claims 2, 15, and 29 – Li discloses refrain, based at least in part on the received configuration for monitoring the set of frequency resources, from the switching until receiving a signal that indicates a switch from monitoring the set of frequency resources according to the first subcarrier spacing to monitoring the set of frequency resources according to the second subcarrier spacing; and receive, from the base station, the signal that indicates the switch, wherein the switching is based at least in part on receiving the signal that indicates the switch, refer to Figures 4, 5, and paragraphs [0043] to [0045], [0153] to [0155].
Regarding claims 3 and 16 – Li discloses receive downlink control information from the base station, wherein receiving the signal that indicates the switch is based at least in part on receiving the downlink control information, refer to paragraphs [0024], [0030], [0037], [0041] to [0043], [0126], [0131].
Regarding claims 4 and 17 – Li discloses receive a media access control-control element (MAC-CE) from the base station, wherein receiving the signal that indicates the switch is based at least in part on receiving the MAC-CE, refer to paragraphs [0024], [0030], [0038], [0042], [0043], [0126], [0128].
Regarding claims 11 and 24 - Li discloses receive a radio resource control message from the base station, wherein receiving the signaling that indicates the configuration for monitoring the set of frequency resources is based at least in part on receiving the radio resource control message, refer to paragraphs [0024], [0030], [0038], [0126], [0128].
Regarding claims 12 and 25 – Li discloses receive system information from the base station, wherein receiving the signaling that indicates the configuration for monitoring the set of frequency resources is based at least in part on receiving the system information, refer to paragraphs [0024], [0030], [0038], [0042], [0043], [0089], [0129], [0131].
Regarding claims 13 and 27 – Li discloses monitor the set of frequency resources according to the first subcarrier spacing for a physical downlink control channel transmission, a physical downlink shared channel transmission, or a combination thereof, refer to paragraphs [0146], [0147].
Regarding claim 26 – Li discloses the one or more second downlink transmissions comprise one or more synchronization signal blocks, refer to paragraphs [0089], [0094], [0096], [0145], [0147].
Allowable Subject Matter

Claims 5-10 and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Takeda et al. (US 2020/0100219 A1) discloses user terminal and radio communication method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
8 November 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465